DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. DE10 2017 203 210.3, filed on 02/28/2017.

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 08/26/2019, 09/13/2019, 10/01/2020, and 12/09/2020 have been considered and are included in the file.

Claim Objections
Claims 1, 4-8, and 10 are objected to because of the following informalities:
Claim 1, lines 7-10, change the limitation to: “the rear casing segment in [[the]] a flow direction is disposed behind the front casing segment, is configured wherein a rear vertical flange of the rear casing segment is fastened to a front vertical flange of the front casing segment, 

Claim 1, lines 11-12, change the limitation to: “a protrusion on the front casing segment [[surrounding]] surrounds the turbine longitudinal axis and is configured in a region of the front vertical flange,” 
The purpose of this change is to improve the grammatical structure of the claim language.
Claim 1, lines 15-17, add commas to the limitation to: “wherein an encircling sealing device, which seals the protrusion in relation to the rear casing segment, is disposed on an external side of the protrusion that faces away from the turbine longitudinal axis.” 
The purpose of this change is to improve the grammatical structure of the claim language.
Claim 4, line 6, change to: “and in a sealing manner, contacts the rear casing segment”
Claim 4, line 6, “the radial direction” should read “a radial direction”
Claim 5, lines 2-4, change to: “wherein the at least one first ring segment and the at least one second ring segment are configured as a gas-tight joint and have end regions that at least partially mutually overlap in [[the]] a circumferential direction.”
The purpose of this change is to improve the grammatical structure of the claim language.
Claim 6, line 4, “and in that at least one second end region” should read “and at least one second end region”
Claim 7, line 3, add a comma after “state” such that the line reads “which at least in a de-stressed state, is larger than a rear casing segment internal diameter of the rear casing segment.”
Claim 8, lines 2-7, change to: “wherein a bore which fluidically connects an intermediate space, which is configured between the sealing device and the front vertical flange, to a second interior region of the rear casing segment [[is]] configured in the rear vertical flange, wherein the second interior region, with respect to the flow direction, is disposed behind a first interior region of the rear casing segment that is directly adjacent to the front casing segment.”
The purpose of this change is to improve the grammatical structure of the claim language.
Claim 10, line 3, change to: “inserting [[the]] a first ring segment of [[the]] a seal ring into [[the]] a groove”
Claim 10, line 8, change to: “inserting [[the]] a second ring segment”

Appropriate correction is required.

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Sealing device in line 15 of claim 1; corresponding structure is found in [0043].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "at least substantially parallel" in line 13.  The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is further unclear of the scope that encompasses the terms “substantially parallel” because two surfaces or features are either parallel or not parallel, there is no degree associated with the term “parallel”.  Any deviations from the term “parallel” would signify that the surfaces or lines are not parallel.  Therefore, the use of the term “substantially” with “parallel” renders the claim indefinite because the metes and bounds of the limitation cannot be determined.      

Claim 2 recites the limitation " wherein the protrusion is configured so as to be hollow-cylindrical, or substantially hollow-cylindrical, respectively, or hollow-conical, or substantially hollow-conical, respectively.” The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since the term “substantially” is undefined, it is unclear of the boundary as to what can be classified to be “substantially hollow-cylindrical” or 

Claims 3-10 are also rejected due to their dependency of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens (EP 2915960 with citations from Translation cited in PTO-892).
Regarding claim 1, Siemens discloses a turbine casing (10, [0026], line 1) for a turbine or a steam turbine (stationary gas turbine or steam turbines, [0002], [0026]), comprising: a front casing segment (front casing segment, 13, shown in Fig. 1, [0028]) configured about a turbine longitudinal axis (axis labeled “A” in Fig. 1’ below, which coincides with parting line 20, which separates the upper half of the casing 10 with the lower half of the casing, [0038], lines 1-2) having a first front casing sub-segment (16, Fig. 1) as well as a second front casing sub-segment (12; upper front casing sub-segment 16 and lower front casing sub-segment 12 form the front casing segment 13, as shown in Fig. 1), and a rear casing segment (rear casing segment, 15, shown in Fig. 1, [0028]), configured about the turbine longitudinal axis (“A”), having a first rear casing sub-segment (18, Fig. 1) as well as a second rear casing sub-segment (14), wherein the rear casing segment (15) in the flow direction is disposed behind the front casing segment (as shown in Fig. 1, in a flow direction flowing from left to right, the rear casing segment 15 is behind the front casing segment 13) as well as, while configuring a split cross joint (a split cross joint is configured between the four casing segments, 16, 18, 12, and 14 which is shown by the intersection of the vertical parting line 22 and the 

    PNG
    media_image1.png
    544
    654
    media_image1.png
    Greyscale

Fig. 1’

Siemens further discloses a protrusion (26a, shown in Fig. 4) on the front casing segment (13) surrounding the turbine longitudinal axis (step 26 is curved in the shape of a circular arc, as shown in Fig. 2, [0035], lines 1-4.  Due to the symmetry of the sealing arrangement ([0038], lines 1-2), the bottom half of the housing parts also have a step 26 curved in the shape of a circular arc, which together with the upper half of the housing 

    PNG
    media_image2.png
    425
    656
    media_image2.png
    Greyscale

Fig. 4’

Regarding claim 3, Siemens discloses wherein the sealing device (52) is disposed and configured in such a manner so as to seal the protrusion (26a) in relation to the rear vertical flange (Fig. 4 is a detailed view of section X labeled in Fig. 1, which shows an interface between the forward vertical flange 17 and the rear vertical flange 19.  Sealing band 54 of sealing device 52 seals the interface “z” labeled in Fig. 4’ between the front casing segment 13 and the rear casing segment 15 in the event, due to thermal expansion, there is a gap at the interface “z”, [0036], lines 7-11.  As shown in 
Regarding claim 4, Siemens discloses wherein at least one encircling groove (groove 40 between the upper front casing sub segment 16 and the upper rear casing sub segment 18, as well as between the lower front casing sub segment 12 and the lower rear casing sub segment 14, wherein the two arc groove segments together form an encircling groove, [0035], [0037], [0038]) is configured in the external side (side “T” labeled in Fig. 4’) of the protrusion (26a), wherein the sealing device (52) has at least one seal ring (52, sealing element 52 in the shape of an arc of a circle is inserted into groove 40 between the upper front casing sub segment 16 and the upper rear casing sub segment 18, as well as between the lower front casing sub segment 12 and the lower rear casing sub segment 14 ([0037], [0038]), wherein the two arc sealing segments (52) together form a seal ring) which has at least one first ring segment (i.e., sealing element 52 in the shape of an arc of a circle is inserted into groove 40 between the upper front casing sub segment 16 and the upper rear casing sub segment 18) and one second ring segment (sealing element 52 in the shape of an arc of a circle is inserted into groove 40 between the lower front casing sub segment 12 and the lower rear casing sub segment 14 ([0037], [0038])), wherein the at least one seal ring (two sealing elements 52 shaped in a shape of an arc of a circle form a seal ring) is at least 
Regarding claim 7, Siemens discloses wherein the at least one seal ring (sealing element 52 in the shape of an arc of a circle is inserted into groove 40 between the upper front casing sub segment 16 and the upper rear casing sub segment 18, as well as between the lower front casing sub segment 12 and the lower rear casing sub segment 14 ([0037], [0038]), wherein the two arc sealing segments (52) together form a seal ring) has a ring external diameter (external diameter is formed together by the arc shape of the sealing band 54 of the upper and lower ring segments) which at least in a de-stressed state, is larger than a rear casing segment internal diameter of the rear casing segment (the concave wall 49 of the rear casing segment 15, which comprises upper rear casing sub segment 18, forms an internal diameter with the symmetrical concave wall 49 pertaining to the lower rear casing sub segment 14, [0037],[0038].  Fig. 3 shows a de-stressed state of the seal ring segment (52) and Fig. 4 shows a compressed seal ring segment (52) in the assembled state wherein the diameter (outer surface of sealing band 54) is larger than the internal diameter of concave wall 49 since concave wall 49 compresses the sealing band 54 toward the turbine longitudinal axis “A”, [0036], lines 1-8).

Allowable Subject Matter
Claims 2, 5-6, and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Siemens fails to disclose or suggest wherein the protrusion (26a) is configured so as to be hollow-cylindrical or hollow-conical.  As shown in Fig. 4, protrusion (26a) is integral with the front upper casing sub segment (16), which comprises vertical front flange (17).  This is shown by the same cross-hatching pattern disclosed in Fig. 4 and therein the protrusion (26a) is a single piece with front flange (17).  It would not have been obvious to one of ordinary skill to modify the protrusion such that the protrusion is hollow because the protrusion is integral with the upper casing sub segment (16) structure.  Hollowing the protrusion would significantly alter the design disclosed in Siemens and would compromise the structural integrity of the casing sub segment (16).  Further, such modification would result in improper hindsight reasoning due to the lack of disclosure in Siemens.  
Regarding claim 5, Siemens fails to disclose or suggest wherein the at least one first ring segment and the at least one second ring segment have end regions that at least partially mutually overlap in a circumferential direction.  The seal ring segments disclosed in Siemens (sealing element 52 in the shape of an arc of a circle is inserted into groove 40 between the upper front casing sub segment 16 and the upper rear casing sub segment 18, as well as between the lower front casing sub segment 12 and not have end regions that partially mutually overlap in a circumferential direction.  
It would not have been obvious to one of ordinary skill in the art to incorporate mutually overlapping end regions for the two arc shaped segments of the sealing device because Siemens discloses of a modular sealing design configuration ([0013], lines 10-12) that allows for the sealing arrangement to be easy to assemble regardless of the presence of the sealing element ([0015]).  Forming overlapping end regions of each ring segment contradicts the modular seal design and the objectives disclosed in Siemens because the design is no longer modular since the overlapping regions are dependent upon each ring segment together.  Applicant’s specification discloses that the overlapping end regions are advantageous in that an optimal sealing effect of a split cross joint is maintained regardless of diameter variations ([0022], [0018]).  Such modification would also result in improper hindsight reasoning due to the lack of disclosure in Siemens.      
Claim 6 would be allowable due to its dependency on claim 5.
Regarding claim 8, Siemens fails to disclose or suggest of a bore connecting an intermediate space, which is between the sealing device and the front vertical flange, to a second interior region that is disposed behind a first interior region of the rear casing segment.  Fig. 4 of Siemens does not disclose of a bore connected to a second interior region of the rear casing segment.  It would not have been obvious to one of ordinary skill in the art to incorporate a bore into the sealing arrangement disclosed in Fig. 4 of 
Regarding claim 9, The Examiner interprets the claim-recited terms “configured as” as “is” and therein Siemens fails to disclose or suggest wherein the first and second front casing sub segments are a high-pressure turbine casing lower part and high-pressure turbine casing upper part, respectively.  Siemens further fails to disclose or suggest wherein the first and second rear casing sub segments are an exhaust steam casing lower part and exhaust steam casing upper part, respectively.  Applicant’s specification discloses of a steam turbine compact construction wherein intense temperature differentials are exposed in the split cross joint section between a high-pressure section and a lower pressure, exhaust section ([0005]).  Such turbine casing configuration leads to high stress on the turbine casing due to high temperatures and large temperature gradients ([0004]).  Therein, it would not have been obvious to one of ordinary skill to modify the casing segments disclosed in Siemens such that the first front casing segments are a high pressure turbine casing and the second rear casing segments are an exhaust steam casing as in doing so would be improper hindsight reasoning.    
Claim 10 would be allowable for the same reasons set forth in claim 9 due to its dependency on claim 9.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sha et al. (U.S. 2014/0035240) discloses of a sliding seal for sealing a join in a turbine casing.
Smith et al. (U.S. 2011/0164965) discloses of a steam turbine stationary component seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/25/2021